Judgment affirmed, with costs. We are of opinion that there was evidence from which the jury could say that had defendant made an examination of the bolt which pulled out, it would have been found in a loosened condition, and from which the very result here in question might have been reasonably anticipated. Moreover, the float was an appliance of defendant, and was furnished to the decedent for his work, in which respect the case differs from the eases of stevedores placing their workmen on ships owned by some one else where the same degree of inspection is not required of a master who furnishes to his employees his own appliances and the places to work. Jaycox, Manning, Young and Kapper, JJ., concur; Kelly, P. J., dissents upon the ground that there was no evidence to show that inspection by defendant would have disclosed any fault in the ringbolt. (Liverani v. Clark & Son, 231 N. Y. 178.)